DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Response to Arguments
2.          Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. Examiner addresses each of Applicant’s concerns in the following discussion.
     a) Applicant contends Panchal illustrates only one core network and therefore cannot be relied on to teach or disclose “selecting a first core network of a first core-network type or a second core network of a second core-network type” as recited in independent claim 1 (see Remarks, pages 7-8). Examiner respectfully disagrees. As indicated by the recitations of Panchal in the Office action mailed on 7/20/2021, the different core networks may be Long Term Evolution (LTE) and/or Evolved Packet Core (EPC) (Panchal: [0014-0015]). The step of selecting incorporates at least the base station operable to communicate on the RAN for the core network. For example, in citing [0020], the EPC network is utilized as the core network. The claim does not distinguish between the core networks or the core-network types, only that the networks and types are first and second core networks and core-network types. The claim limitations do not positively identify either of the core networks or core-network types as being disparate core network types. However, Panchal does explicitly define at least two core-network types by the use of 4G RAN and 5G RAN linked to at least either an EPC or LTE as described in the Office action mailed on 7/20/2021 and in the following rejection.
selectively configuring a Packet Data Convergence Protocol (PDCP) as a function of the selected core network, where the wireless device uses the PDCP for exchanging user-plane or control-plane information via a radio connection with the RAN” that “The cited portions do not describe Panchal’s UE selectively configuring PDCP as a function of whether it selected a first core network of a first type or a second core network of a second type of core network” (Remarks, pages 8-9). Examiner respectfully disagrees. As indicated above, the claim does not require that the first and second type core networks are “different” from one another, only that the first and second core networks are available through a RAN type supported by the wireless device. That is, in the examples presented by Panchal, either RAN, 4G or 5G, is accessible by the UE to send PDCP PDUs, particular to either LTE or EPC. 
     c) Applicant contends paragraph [0045] of Panchal does not teach or disclose the limitation of dependent claim 5 reciting “determining how to set an identity of the wireless device, in dependence on whether the first or second core network is selected” (Remarks, pages 9-10). Examiner agrees. The previous rejection of claims 5 and 15 have been withdrawn.

Terminal Disclaimer
3.         The terminal disclaimer filed on 10/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,609,749 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.       Claims 1, 6-7, 11, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2018/0183717 A1 to Panchal (hereinafter “Panchal”).
            Regarding Claim 1, Panchal discloses a method of operation by a wireless device, the method comprising: 
     selecting a first core network of a first core-network type or a second core network of a second core-network type (Panchal: Figure 1 with [0018-0020] – corresponds to determining 4G or 5G RAN according to data type, for example. See also [0014] and [0020] – describes core networks and connections to one or more core networks and an evolved NodeB (eNB).), the first and second core networks each available through a cell of a Radio Access Network (RAN) of a RAN type supported by the wireless device (Panchal: Figure 1 with [0018-0020] – corresponds to determining 4G or 5g RAN according to data type, for example. See also [0014] and [0020] – describes core networks and connections to one or more core networks and an evolved NodeB (eNB).); and 
     selectively configuring a Packet Data Convergence Protocol (PDCP) as a function of the selected core network (Panchal: [0045-0047], [0050], and [0052] – corresponds to the generation and communication of PDCP PDUs according to one or more of 4G and 5G implementations.), where the wireless device uses the PDCP for exchanging user-plane or control-plane information via a radio connection with the RAN (PDCP is well-known in the art for the communication of both user-plane and control-plane information. As previously noted, Panchal discloses PDCP layer communication in at least [0015], [0026], and [0045], and thus requires user and control-plane communication.).
             Regarding Claim 6, Panchal discloses the method of claim 1, wherein selectively configuring the PDCP comprises determining whether to include Quality-of-Service (QoS) flow Identities (IDs) in PDCP headers sent from the wireless device, in dependence on whether the first or the second core network is selected (Panchal: [0053-0054] – a PDCP PDU may be associated with a QoS level indicated in the PDU header, with respect to either 4G or 5G communications.).
            Regarding Claim 7, Panchal discloses the method of claim 1, wherein selectively configuring the PDCP comprises setting one or more encryption-related parameters of the PDCP, in dependence on whether the first or the second core network is selected (Panchal: [0061] – corresponds to transcoding PDCP PDUs such that the PDUs are decipherable at the 4G or 5G stacks.).

            Claims 11 and 16-17, directed to an apparatus embodiment of claims 1 and 6-7, recite similar features as claims 1 and 6-7 and are therefore rejected upon the same grounds as claims 1 and 6-7.            

Claim Rejections - 35 USC § 103
7.          The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.       Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of United States Patent Application Publication 2018/0041936 A1 to Kim et al. (hereinafter “Kim”).
            Regarding Claim 2, Panchal discloses the method of claim 1, but does not expressly disclose determining that the first and second core networks are available through the cell, based on system information broadcasted for the cell.
            However, in the same field of cell reselection, Kim discloses determining that the first and second core networks are available through the cell, based on system information broadcasted for the cell (Kim: [0127-0128] – corresponds to performing cell reselection is sent through an SIB.).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Panchal in view of Kim to determine that a first and second core networks are available through a cell, based on system 
            Regarding Claim 3, Panchal discloses the method of claim 1, but does not expressly disclose wherein selecting the first core network or the second core network comprises the wireless device sending non-access stratum (NAS) signaling targeting or configured either for the first core network or the second core network, the NAS signaling conveyed via access stratum (AS) signaling between the wireless device and the RAN.
            However, in the same field of cell reselection, Kim discloses selecting the first core network or the second core network comprises the wireless device sending non-access stratum (NAS) signaling targeting or configured either for the first core network or the second core network (Kim: [0218] and [0458-0460] – corresponds to a terminal sending NAS signaling a cell when re-entering a cell. The terminal identifies a “cell” for selection.), the NAS signaling conveyed via access stratum (AS) signaling between the wireless device and the RAN (Kim: [0218] – corresponds to receiving NAS through AS.).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Panchal in view of Kim to select the first core network or the second core network comprises the wireless device sending non-access stratum (NAS) signaling targeting or configured either for the first core network or the second core network for the reasons of reducing power consumption at a terminal during cell reselection (Kim: [0011]).
Regarding Claim 4, Panchal discloses the method of claim 1, but does not expressly disclose wherein selecting the first core network or the second core network comprises the wireless device sending Radio Resource Control (RRC) signaling for the RAN, indicating one of the first and second core networks as the selected core network.
           However, in the same field of cell reselection, Kim discloses selecting the first core network or the second core network comprises the wireless device sending Radio Resource Control (RRC) signaling for the RAN, indicating one of the first and second core networks as the selected core network (Kim: [0235-0236] – corresponds to RRC connection/reconnection signaling to determine default bearer. See also [0097].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Panchal in view of Kim to select the first core network or the second core network comprises the wireless device sending Radio Resource Control (RRC) signaling for the RAN, indicating one of the first and second core networks as the selected core network for the reasons of reducing power consumption at a terminal during cell reselection (Kim: [0011]).
            Claims 12-14, dependent upon claim 11, recite similar features as claims 2-4 and are therefore rejected upon the same grounds as claims 2-4. Please see above rejections of claims 2-4.

Allowable Subject Matter
9.         Claims 5, 8-10, 15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
10.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        December 7, 2021